q5„/5-O0&o&'CZ.




     FILED IN
 COURT OF APPEALS
      MAY 1 3 Z015
     LISA MATZ
 CLERK, 5th DISTRICT




.X                   md

             Mi&tr ifxhrmtidfi at <wj •&/& fi^t thz•(e&M




 ZC                    r


 fez? is irve io kz^C dm nh> ,
                                       1     faiz-5'7'
                                                    ^PQSfc


                                                                  PITNtV BOWtS


                                                                  $ 00.48°
                                                  0002010651 MAY08 2015
                                                  MAILED FROM ZIP CODE 75202



      5      /&xto                                          b
             ^
        >GO
             lds>~Jy--,-7
                 i„iHlli|l|n,.|i|i„,.,«»Nl»i'Mi'l,"Hi'l''','l»li,',,il'
75202S461e